DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on January 26, 2022. Claims 1-3, 5 and 9 are amended.  Claim 7 has been canceled.  
Claims 1-6 and 8-12 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 2, and 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (EP 2 608 599 A1) in view of Lee et al. (US 2019/0268276 A1).

4. Regarding claim 1, Cheng teaches a method for detecting a maximum transmission unit (MTU) value (Figures 2-4 Paragraphs [0012] to [0016] detect maximum transmission unit), the method comprising:
forming, by a data sender, a first detection packet according to a first preset rule based on a MTU value of the data sender, sending, by the data sender, the first detection packet to a data receiver (Figures 2-4 sub data packet);
receiving, by the data sender, a second detection packet from the data receiver, and determining, by the data sender, the MTU value included in the second detection packet as an MTU value of data transmission between the data sender and the data receiver (Figure 2-4 Paragraphs [0012] to [0016] synchronization signal; adjust cutting rule according to the synchronization signal and segments the data packets into sub data packets for transmission).
Cheng does not explicitly disclose a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender; wherein the second detection packet comprises an MTU value, and the MTU value included in the second detection packet is a smaller value between the default MTU value of the data sender and an MTU value of the data receiver.
Figure 1 Paragraphs [0008] and [0044] UE configured with default MTU; UE determines one more per-flow MTU sizes, different than default MTU; communicating according to the determined per-flow MTU sizes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender; wherein the second detection packet comprises an MTU value, and the MTU value included in the second detection packet is a smaller value between the default MTU value of the data sender and an MTU value of the data receiver as taught by Lee in the system of Cheng for different per-flow MTU sizes see Paragraph [0008] of Lee.
 
5. Regarding claim 2, Cheng in view of Lee teaches wherein the first preset rule comprises:
the first detection packet comprises a first content and a second content, wherein the first content and the second content are included within a byte length of a default MTU value of the data sender from a first byte, the first content is included in a given byte of the first detection packet and indicates a byte length value of the first detection packet, and the second content is included in the remaining bytes and indicates content to be Cheng Figures 2-4 Paragraphs [0015] to [0017] synchronization signal, modify cutting rule; plurality of sub data packets).

6. Regarding claim 5, Cheng teaches a method for detecting a maximum transmission unit (MTU) value (Figures 2-4 Paragraphs [0012] to [0016] detect maximum transmission unit), the method comprising:
receiving, by a data receiver, a first detection packet from a data sender;
acquiring, by the data receiver, a byte length of the first detection packet;
determining, by the data receiver, an MTU value of data transmission from the data receiver to the data sender based on the byte length of the first detection packet and an MTU value of the data receiver (Figures 2-4 Paragraphs [0012] to [0016] detect maximum transmission unit); determining a smaller value between the byte length of the first detection packet and the MTU value of the data receiver as the MTU value of the data transmission from the data receiver to the data sender (Cheng Figures 2-4 Paragraphs [0015] to [0017] cutting rule dynamically modified according to the maximum transmission unit of the currently adopted communication protocol).
forming, by the data receiver, a second detection packet according to a third preset rule based on the determined MTU value of the data transmission from the data receiver to the data sender; and sending, by the data receiver, the second detection packet to the data sender (Figure 2-4 Paragraphs [0012] to [0016] synchronization signal; adjust cutting rule according to the synchronization signal and segments the data packets into sub data packets for transmission).

Lee teaches a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender (Figure 1 Paragraphs [0008] and [0044] UE configured with default MTU; UE determines one more per-flow MTU sizes, different than default MTU; communicating according to the determined per-flow MTU sizes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first detection packet is configured to indicate the default MTU value of the data sender as taught by Lee in the system of Cheng for different per-flow MTU sizes see Paragraph [0008] of Lee.

7. Regarding claim 6, Cheng in view of Lee teaches further comprising:
obtaining, by the data receiver, content of all bytes within a byte length of a default MTU value of the data sender in the first detection packet from a first byte, and storing all the content of other bytes than a given byte (Cheng Figures 2-4 Paragraphs [0015] to [0017] synchronization signal, modify cutting rule; plurality of sub data packets).

8. Regarding claim 8, Cheng in view of Lee teaches wherein the third preset rule comprises: content included in each byte of the second detection packet indicates a byte length of the second detection packet; or content included in a given byte of the second detection packet indicates the byte length of the second detection packet (Cheng Figures 2-4 Paragraphs [0015] to [0017] cutting rule dynamically modified according to the maximum transmission unit of the currently adopted communication protocol).

9. Regarding claim 9, Cheng teaches an apparatus for detecting a maximum transmission unit (MTU) value (Figures 2-4 Paragraphs [0012] to [0016] detect maximum transmission unit), comprising:
a processor; and
a memory, configured to store instructions executable by the processor,
wherein the processor is configured to run a program corresponding to the instructions stored in the memory causing the apparatus to perform acts comprising:
forming a first detection packet according to a first preset rule based on an MTU value of a data sender; sending the first detection packet to a data receiver (Figures 2-4 sub data packet);
receiving a second detection packet from the data receiver; and
determining an MTU value included in the second detection packet as an MTU value of data transmission between the data sender and the data receiver (Figure 2-4 Paragraphs [0012] to [0016] synchronization signal; adjust cutting rule according to the synchronization signal and segments the data packets into sub data packets for transmission).
Cheng does not explicitly disclose a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender; wherein the second detection packet comprises an MTU value, and the MTU value included in the 
Lee teaches a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender; wherein the second detection packet comprises an MTU value, and the MTU value included in the second detection packet is a smaller value between the default MTU value of the data sender and an MTU value of the data receiver ( Figure 1 Paragraphs [0008] and [0044] UE configured with default MTU; UE determines one more per-flow MTU sizes, different than default MTU; communicating according to the determined per-flow MTU sizes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a default MTU, wherein the first detection packet is configured to indicate the default MTU value of the data sender; wherein the second detection packet comprises an MTU value, and the MTU value included in the second detection packet is a smaller value between the default MTU value of the data sender and an MTU value of the data receiver as taught by Lee I the system of Cheng for different per-flow MTU sizes see Paragraph [0008] of Lee.

10. Regarding claim 10, Cheng in view of Lee teaches wherein the first preset rule comprises: the first detection packet comprises a first content and a second content, wherein the first content and the second content are included within a byte length of a default MTU value of the data sender from a first byte, the first content is included in a given byte of the first detection packet and indicates a byte length value of the first detection packet, and the second content is included in the remaining bytes and Cheng Figures 2-4 Paragraphs [0015] to [0017] synchronization signal, modify cutting rule; plurality of sub data packets).


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (EP 2 608 599 A1) in view of Lee et al. (US 2019/0268276 A1) in view of Wondra et al. (US 2021/0051112 A1).

11. Regarding claims 3 and 11, Cheng in view of Lee does not explicitly disclose wherein sending, by the data sender, the first detection packet to the data receiver comprises:
sending the first detection packet to the data receiver and setting a timer 
the method further comprises:
in response to determining that the second detection packet sent by the data receiver is not received within a preset time period, forming a third detection packet according to the first preset rule or a second preset rule and sending the third detection packet to the data receiver.
Wondra teaches wherein sending, by the data sender, the first detection packet to the data receiver comprises:
sending the first detection packet to the data receiver and setting a timer (Wondra Figure 4 transmit packet, start a timer;)
the method further comprises:
in response to determining that the second detection packet sent by the data receiver is not received within a preset time period, forming a third detection packet according to Figure 4 time period elapses, increment counter and transmit a packet).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein sending, by the date sender, the first detection packet to the data receiver comprises:
sending the first detection packet to the data receiver and setting a timer 
the method further comprises:
in response to determining that the second detection packet sent by the data receiver is not received within a preset time period, forming a third detection packet according to the first preset rule or a second preset rule and sending the third detection packet to the data receiver as taught by Wondra in the system of Cheng in view of Lee for determination of the maximum transmission unit size on a network path between endpoints see paragraph [0002] of Wondra.

12. Regarding claims 4 and 12, Cheng in view of Lee in view of Wondra teaches wherein forming the third detection packet according to the second preset rule comprises:
subtracting a preset value from the MTU value of the data sender to obtain an adjusted MTU value (Wondra figure 4); and
forming the third detection packet based on the adjusted MTU value and sending the third detection packet to the data receiver, wherein the third detection packet comprises a third content and a fourth content, the third content and the fourth content are included within a byte length of a default MTU value of the data sender from a first byte, the third Wondra figure 4, Cheng figures 2-4 and Paragraphs [0012] to [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gottwerth et al. (US 2019/0313285 A1) flexible maximum transmission unit packet design.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/           Primary Examiner, Art Unit 2466